DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 45-64 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2019 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner; except for some foreign documents and NPLs because Examiner was not able to locate the above foreign documents and NPLs.
Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-5 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 45-52 and 54-64 are rejected under 35 U.S.C. 103 as being unpatentable over Guarino et al. (Guarino – US 2008/0268485 A1) in view of Batman et al. (Batman – US 2010/0331650).

As to claim 45, Guarino discloses a method comprising:
presenting a user an analyte test result (Guarino: [0039]-[0042], and FIG. 2: The display 102 includes iconic markers 108 so that the user is able to mark whether a particular glucose reading was taken pre-event or post-event. In this embodiment, plate iconic markers 108 are used to mark whether the glucose reading was taken pre-meal or post-meal) corresponding to before or after a meal using a device comprising a user interface (Guarino: Abstract, [0039], and FIG. 2 the display 102 and the iconic markers 108a-108b: The display 102 includes iconic markers 108 so that the user is able to mark whether a particular glucose reading was taken pre-event or post-event. In this embodiment, plate iconic markers 108 are used to mark whether the glucose reading was taken pre-meal or post-meal. A pre-meal iconic marker 108a is a plate with a knife and fork on either side of it, which is typically the way a plate, knife, and fork are arranged before a meal. A post-meal iconic marker 108b is a plate with a knife and fork positioned side-by-side on the plate at an angle, a position typically used to denote that one is finished with his meal).

Guarino does not explicitly disclose presenting a user with a reminder to associate an analyte test result with a time and wherein presenting the reminder comprises displaying a symbol and a meal time indicator on the user interface, and wherein the symbol corresponds to a particular meal and the meal time indicator is moveable between a pre-meal position and a post-meal position for the particular meal.

However, it has been known in the art of body fluid meter to implement presenting a user with a reminder to associate an analyte test result with a time and wherein presenting the reminder comprises displaying a symbol and a meal time indicator on the user interface, and wherein the symbol corresponds to a particular meal and the meal time indicator is moveable between a pre-meal position and a post-meal position for the particular meal,  as suggested by Batman, which discloses presenting a user with a reminder to associate an analyte test result (Batman: [0008]-[0010], [0030], [0043]-[0049], [0052]-[0055], FIG. 3, and FIG. 6-8: Once the blood glucose level of the blood sample 422 has been determined and saved into memory 150, the blood glucose level 430 can be displayed on the GUI 175 along with the range indicator icon 435 as shown in FIG. 6D. In this exemplary example, the range indicator icon 435 indicates that the blood glucose level 430 of the blood sample 422 is within an acceptable range) with a time corresponding to before or after a meal using a device (Batman: [0034], [0036]-[0037], [0039], [0042], FIG. 3 the alert time 235, and FIG. 6-8: at the pre-determined time, the output display 125 displays the alert icon 220 along with a post-meal icon 510 as well as an alert time 235 to indicate a post-meal testing time. In one exemplary embodiment, the post-meal icon 510 can be represented by an apple core, but in other embodiments may any other icon by which to indicate a post meal period. In one exemplary embodiment, the alert icon 220 and the post-meal alert time 235 can flash. In another exemplary embodiment, the episodic blood glucose monitoring system 100 may also provide an auditory alert) and wherein presenting the reminder comprises displaying a symbol and a meal time indicator on the user interface (Batman: [0008]-[0011], [0033]-[0039], [0042]-[0043], and FIG. 3-8: alerting the user to test pre-meal blood glucose based on the inputted testing protocol by displaying a pre-meal alert icon on the GUI; inserting a blood glucose test strip containing a blood sample from a patient into the episodic blood glucose monitoring system; measuring a blood glucose level of the blood sample; displaying the blood glucose level measurement along with a blood glucose range indicator icon on the GUI; automatically saving the blood glucose level measurement into the memory; alerting the user to test post-meal blood glucose based on the inputted testing protocol by displaying a post-meal alert icon on the GUI after an elapse of a predetermined time after the pre-meal blood glucose measurement is saved), and wherein the symbol corresponds to a particular meal and the meal time indicator is moveable between a pre-meal position and a post-meal position for the particular meal (Batman: [0033]-[0037], [0039], [0045], and FIG. 4-8: FIGS. 5A-D illustrate a typical pre-breakfast testing alert scenario. In FIG. 5A, at the pre-programmed pre-breakfast alert time 235, the output display 125 can display the alert icon 220 along with apple icon 225 as well as the episodic testing icon 210 to indicate a pre-meal testing time. In one exemplary embodiment, the alert can be visual, auditory, or both).
Therefore, in view of teachings by Guarino and Batman, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the meter of Guarino, to include presenting a user with a reminder to associate an analyte test result with a time and wherein presenting the reminder comprises displaying a symbol and a meal time indicator on the user interface, and wherein the symbol corresponds to a particular meal and the meal time indicator is moveable between a pre-meal position and a post-meal position for the particular meal,  as suggested by Batman. The motivation for this is to remind a user a body fluid testing corresponding to a predetermined meal setting.

As to claim 46, Guarino and Batman disclose the limitations of claim 45 further comprising the method of claim 45, wherein the device comprises a meter configured to determine a concentration of at least one target analyte contained in a sample of body fluid (Guarino: Abstract, [0007]-[0008], [0034], [0036], and FIG. 3: The present invention is directed to an iconic display of pre-event and post-event markers for use in a device that is adapted to determine the analyte concentration in a fluid sample. The device contains electrochemical test-sensors that are used to determine concentrations of at least one analyte in a fluid. Analytes that may be determined using the device include glucose, lipid profiles (e.g., cholesterol, triglycerides, LDL and HDL), microalbumin, hemoglobin A.sub.1C, fructose, lactate, or bilirubin. The present invention is not limited, however, to devices for determining these specific analytes and it is contemplated that other analyte concentrations may be determined. The analytes may be in, for example, a whole blood sample, a blood serum sample, a blood plasma sample, or other body fluids like ISF (interstitial fluid) and urine).

As to claim 47, Guarino and Batman disclose the limitations of claim 45 further comprising the method of claim 45, wherein the user interface comprises a display (Guarino: Abstract, [0039], and FIG. 2 the display 102 and the iconic markers 108a-108b and Batman: FIG. 2 the display 125), wherein the method further comprises substantially simultaneously displaying the analyte test result (Batman: [0008]-[0010], [0030], [0043]-[0049], [0052]-[0055], FIG. 3, and FIG. 6-8: Once the blood glucose level of the blood sample 422 has been determined and saved into memory 150, the blood glucose level 430 can be displayed on the GUI 175 along with the range indicator icon 435 as shown in FIG. 6D. In this exemplary example, the range indicator icon 435 indicates that the blood glucose level 430 of the blood sample 422 is within an acceptable range) and displaying the reminder to associate the analyte test result with a time  (Batman: [0034], [0036]-[0037], [0039], [0042], FIG. 3 the alert time 235, and FIG. 6-8: at the pre-determined time, the output display 125 displays the alert icon 220 along with a post-meal icon 510 as well as an alert time 235 to indicate a post-meal testing time. In one exemplary embodiment, the post-meal icon 510 can be represented by an apple core, but in other embodiments may any other icon by which to indicate a post meal period. In one exemplary embodiment, the alert icon 220 and the post-meal alert time 235 can flash. In another exemplary embodiment, the episodic blood glucose monitoring system 100 may also provide an auditory alert) corresponding to before or after a meal (Batman: [0033]-[0037], [0039], [0045], and FIG. 4-8: FIGS. 5A-D illustrate a typical pre-breakfast testing alert scenario. In FIG. 5A, at the pre-programmed pre-breakfast alert time 235, the output display 125 can display the alert icon 220 along with apple icon 225 as well as the episodic testing icon 210 to indicate a pre-meal testing time. In one exemplary embodiment, the alert can be visual, auditory, or both).

As to claim 48, Guarino and Batman disclose the limitations of claim 45 further comprising the method of claim 45, further comprising receiving user input regarding a position of the meal time indicator (Guarino: [0041]-[0042], [0046], and FIG. 2 the buttons 106a-106b: When the user first presses the button 106a, the pre-meal iconic marker 108a appears on the display 102, as show in FIG. 2c. When the user presses the button 106a again, the pre-meal marker 108a disappears, and the post-meal marker 108b appears on the display 102, as show in FIG. 2d. When the button 106a is pressed a third time, the post-meal marker 108b disappears so that neither marker 108a, 108b is displayed on the display 102, and the display appears the way it initially looked after the reading was taken, as shown in FIG. 2b. Pressing the button 106a again repeats the cycle. When the proper marker is displayed, the user may select it by, for example, pressing another button 106b or letting the meter time out. The user may also choose not to mark the reading with either iconic marker 108a, 108b by pressing the button 106b while neither marker is displayed or letting the meter time out  and Batman: [0027], [0029]-[0030], [0047]-[0049], and FIG. 3 the buttons 115 and 120: The user can begin the statistical review of the stored blood glucose results by short pressing the testing mode button 110 as shown in FIG. 8A. Short pressing can refer to the pressing the testing mode button 110 for less than a preset amount of time. In one exemplary embodiment, the preset amount of time can be less than three seconds. In FIG. 8B, the memory icon 710 can appear next to episodic testing icon 210 along with a date 715 and time 716 of the individual test results and the type of test i.e., pre-meal, post-meal or pre-bedtime, via a displayed respective test icons 225, 510, 260. If the user presses the left arrow button 115, the user can scroll chronologically through the individual results of that particular episodic test protocol, which in the illustrated embodiment would be all pre-bedtime test result as indicated by the displayed pre-bedtime icon 260), thereby associating the analyte test result with a time corresponding to before or after the particular meal (Batman: [0034], [0036]-[0037], [0039], [0042], FIG. 3 the alert time 235, and FIG. 6-8: at the pre-determined time, the output display 125 displays the alert icon 220 along with a post-meal icon 510 as well as an alert time 235 to indicate a post-meal testing time. In one exemplary embodiment, the post-meal icon 510 can be represented by an apple core, but in other embodiments may any other icon by which to indicate a post meal period. In one exemplary embodiment, the alert icon 220 and the post-meal alert time 235 can flash. In another exemplary embodiment, the episodic blood glucose monitoring system 100 may also provide an auditory alert).

As to claim 49, Guarino and Batman disclose the limitations of claim 45 further comprising the method of claim 45, wherein presenting the reminder comprises suggesting a position of the meal time indicator based on the time of day (Batman: [0008]-[0011], [0033]-[0039], [0042]-[0043], and FIG. 3-8: alerting the user to test pre-meal blood glucose based on the inputted testing protocol by displaying a pre-meal alert icon on the GUI; inserting a blood glucose test strip containing a blood sample from a patient into the episodic blood glucose monitoring system; measuring a blood glucose level of the blood sample; displaying the blood glucose level measurement along with a blood glucose range indicator icon on the GUI; automatically saving the blood glucose level measurement into the memory; alerting the user to test post-meal blood glucose based on the inputted testing protocol by displaying a post-meal alert icon on the GUI after an elapse of a predetermined time after the pre-meal blood glucose measurement is saved).

As to claim 50, Guarino and Batman disclose the limitations of claim 49 further comprising the method of claim 49, further comprising receiving confirmation of the suggested position, or receiving instructions to move the meal time indicator to a different position (Guarino: [0041]-[0043], [0046], and FIG. 2 the buttons 106a-106b: When the user first presses the button 106a, the pre-meal iconic marker 108a appears on the display 102, as show in FIG. 2c. When the user presses the button 106a again, the pre-meal marker 108a disappears, and the post-meal marker 108b appears on the display 102, as show in FIG. 2d. When the button 106a is pressed a third time, the post-meal marker 108b disappears so that neither marker 108a, 108b is displayed on the display 102, and the display appears the way it initially looked after the reading was taken, as shown in FIG. 2b. Pressing the button 106a again repeats the cycle. When the proper marker is displayed, the user may select it by, for example, pressing another button 106b or letting the meter time out. The user may also choose not to mark the reading with either iconic marker 108a, 108b by pressing the button 106b while neither marker is displayed or letting the meter time out and Batman: [0027], [0029]-[0030], [0047]-[0049], FIG. 3 and FIG. 6: At a pre-determined time after the programmed pre-meal time alert, the user can be prompted to test a post-meal glucose level. In one exemplary embodiment, the pre-determined time can be a time selected from the range of about 90 to about 200 minutes, and in another embodiment may be set to 120 minutes. One possible post-meal alert scenario is illustrated in FIGS. 6A-F).

As to claim 51, Guarino and Batman disclose the limitations of claim 45 further comprising the method of claim 45, wherein presenting the reminder further comprises producing an audible signal (Batman: [0034], [0036]-[0037], [0039], [0042], FIG. 3 the alert time 235, and FIG. 6-8: at the pre-determined time, the output display 125 displays the alert icon 220 along with a post-meal icon 510 as well as an alert time 235 to indicate a post-meal testing time. In one exemplary embodiment, the post-meal icon 510 can be represented by an apple core, but in other embodiments may any other icon by which to indicate a post meal period. In one exemplary embodiment, the alert icon 220 and the post-meal alert time 235 can flash. In another exemplary embodiment, the episodic blood glucose monitoring system 100 may also provide an auditory alert).

As to claim 52, Guarino and Batman disclose the limitations of claim 45 further comprising the method of claim 45, wherein presenting the reminder comprises displaying a plurality of symbols comprising the symbol, wherein each symbol corresponds to a different meal, and wherein the meal time indicator is moveable between a pre-meal position and a post-meal position for each meal (Guarino: [0039], [0041]-[0043], [0046], and FIG. 2-3 the iconic markers 108: A pre-meal iconic marker 108a is a plate with a knife and fork on either side of it, which is typically the way a plate, knife, and fork are arranged before a meal. A post-meal iconic marker 108b is a plate with a knife and fork positioned side-by-side on the plate at an angle, a position typically used to denote that one is finished with his meal).

As to claim 54, Guarino and Batman discloses all the device limitations as claimed that mirrors the method steps in claim 45; thus, claim 54 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 45, and the details are as followings:
a device comprising:
a user interface (Guarino: Abstract, [0039], and FIG. 2 the display 102 and the iconic markers 108a-108b: The display 102 includes iconic markers 108 so that the user is able to mark whether a particular glucose reading was taken pre-event or post-event. In this embodiment, plate iconic markers 108 are used to mark whether the glucose reading was taken pre-meal or post-meal. A pre-meal iconic marker 108a is a plate with a knife and fork on either side of it, which is typically the way a plate, knife, and fork are arranged before a meal. A post-meal iconic marker 108b is a plate with a knife and fork positioned side-by-side on the plate at an angle, a position typically used to denote that one is finished with his meal and Batman: [0008]-[0011], [0033]-[0039], [0042]-[0043], and FIG. 3-8: alerting the user to test pre-meal blood glucose based on the inputted testing protocol by displaying a pre-meal alert icon on the GUI; inserting a blood glucose test strip containing a blood sample from a patient into the episodic blood glucose monitoring system; measuring a blood glucose level of the blood sample; displaying the blood glucose level measurement along with a blood glucose range indicator icon on the GUI; automatically saving the blood glucose level measurement into the memory; alerting the user to test post-meal blood glucose based on the inputted testing protocol by displaying a post-meal alert icon on the GUI after an elapse of a predetermined time after the pre-meal blood glucose measurement is saved);
a non-transitory memory comprising instructions to:
present a user with a reminder via the user interface to associate an analyte test result (Guarino: [0039]-[0042], and FIG. 2: The display 102 includes iconic markers 108 so that the user is able to mark whether a particular glucose reading was taken pre-event or post-event. In this embodiment, plate iconic markers 108 are used to mark whether the glucose reading was taken pre-meal or post-meal) with a time corresponding to before or after a meal (Batman: [0034], [0036]-[0037], [0039], [0042], FIG. 3 the alert time 235, and FIG. 6-8: at the pre-determined time, the output display 125 displays the alert icon 220 along with a post-meal icon 510 as well as an alert time 235 to indicate a post-meal testing time. In one exemplary embodiment, the post-meal icon 510 can be represented by an apple core, but in other embodiments may any other icon by which to indicate a post meal period. In one exemplary embodiment, the alert icon 220 and the post-meal alert time 235 can flash. In another exemplary embodiment, the episodic blood glucose monitoring system 100 may also provide an auditory alert), wherein the reminder comprises symbol corresponding to a particular meal and a meal time indicator moveable between a pre- meal position and a post-meal position for the particular meal (Guarino: [0041]-[0043], [0046], and FIG. 2 the buttons 106a-106b: When the user first presses the button 106a, the pre-meal iconic marker 108a appears on the display 102, as show in FIG. 2c. When the user presses the button 106a again, the pre-meal marker 108a disappears, and the post-meal marker 108b appears on the display 102, as show in FIG. 2d. When the button 106a is pressed a third time, the post-meal marker 108b disappears so that neither marker 108a, 108b is displayed on the display 102, and the display appears the way it initially looked after the reading was taken, as shown in FIG. 2b. Pressing the button 106a again repeats the cycle. When the proper marker is displayed, the user may select it by, for example, pressing another button 106b or letting the meter time out. The user may also choose not to mark the reading with either iconic marker 108a, 108b by pressing the button 106b while neither marker is displayed or letting the meter time out and Batman: [0027], [0029]-[0030], [0047]-[0049], FIG. 3 and FIG. 6: At a pre-determined time after the programmed pre-meal time alert, the user can be prompted to test a post-meal glucose level. In one exemplary embodiment, the pre-determined time can be a time selected from the range of about 90 to about 200 minutes, and in another embodiment may be set to 120 minutes. One possible post-meal alert scenario is illustrated in FIGS. 6A-F); and
store the associated analyte test result in the memory (Batman: Abstract, [0031], [0033]-[0037], [0039], [0045], FIG. 2, and FIG. 4-8: The system can comprise the GUI, an output display for displaying the GUI, user interfaces, a memory and a processor. An episodic blood glucose testing protocol can be programmed into the processor using the user interfaces and automatically saved into memory. A user can be alerted to test blood glucose levels based on the inputted testing protocol by the display of an alert icon on the GUI. Blood glucose level results can be received, displayed on the GUI along with a range icon and automatically saved into memory. Statistics of the saved blood glucose results can be calculated by the processor and saved into memory. The statistics can be retrieved for display on the GUI when prompted by the user); and
a processor programmed to carry out the instructions on the non-transitory memory (Batman: Abstract, [0031]-[0037], [0039], [0045], FIG. 2 and FIG. 4-8: he system 100 includes discrete circuit components, such as, memory 150, a strip reader 155 for reading a testing strip inserted into the strip port 130, and a serial communications controller 160, which are all electrically connected to a processor 165. A battery 170 is included to power the system 100. The memory 150 can be any suitable type of memory known in the art to store data on an appropriate computer readable medium, such as, for example, random-access memory (RAM), dynamic RAM, static RAM, cache, flash memory, memory sticks, virtual memory, or basic input/output system). 

As to claim 55, Guarino and Batman disclose the limitations of claim 54 further comprising the device of claim 54, wherein the device comprises a meter configured to determine a concentration of at least one target analyte contained in a sample of body fluid (Guarino: Abstract, [0007]-[0008], [0034], [0036], and FIG. 3: The present invention is directed to an iconic display of pre-event and post-event markers for use in a device that is adapted to determine the analyte concentration in a fluid sample. The device contains electrochemical test-sensors that are used to determine concentrations of at least one analyte in a fluid. Analytes that may be determined using the device include glucose, lipid profiles (e.g., cholesterol, triglycerides, LDL and HDL), microalbumin, hemoglobin A.sub.1C, fructose, lactate, or bilirubin. The present invention is not limited, however, to devices for determining these specific analytes and it is contemplated that other analyte concentrations may be determined. The analytes may be in, for example, a whole blood sample, a blood serum sample, a blood plasma sample, or other body fluids like ISF (interstitial fluid) and urine).

As to claim 56, Guarino and Batman disclose the limitations of claim 55 further comprising the device of claim 55, wherein the analyte comprises glucose and the body fluid comprises blood (Guarino: Abstract, [0007]-[0008], [0034], [0036], and FIG. 3: The present invention is directed to an iconic display of pre-event and post-event markers for use in a device that is adapted to determine the analyte concentration in a fluid sample. The device contains electrochemical test-sensors that are used to determine concentrations of at least one analyte in a fluid. Analytes that may be determined using the device include glucose, lipid profiles (e.g., cholesterol, triglycerides, LDL and HDL), microalbumin, hemoglobin A.sub.1C, fructose, lactate, or bilirubin. The present invention is not limited, however, to devices for determining these specific analytes and it is contemplated that other analyte concentrations may be determined. The analytes may be in, for example, a whole blood sample, a blood serum sample, a blood plasma sample, or other body fluids like ISF (interstitial fluid) and urine).

As to claim 57, Guarino and Batman disclose the limitations of claim 54 further comprising the device of claim 54, wherein the user interface comprises a display (Guarino: [0039]-[0042], and FIG. 2: The display 102 includes iconic markers 108 so that the user is able to mark whether a particular glucose reading was taken pre-event or post-event. In this embodiment, plate iconic markers 108 are used to mark whether the glucose reading was taken pre-meal or post-meal and Batman: [0008]-[0011], [0033]-[0039], [0042]-[0043], and FIG. 3-8: alerting the user to test pre-meal blood glucose based on the inputted testing protocol by displaying a pre-meal alert icon on the GUI; inserting a blood glucose test strip containing a blood sample from a patient into the episodic blood glucose monitoring system; measuring a blood glucose level of the blood sample), and wherein the non-transitory memory further comprises instructions to substantially simultaneously display the analyte test result (Batman: [0008]-[0010], [0030], [0043]-[0049], [0052]-[0055], FIG. 3, and FIG. 6-8: Once the blood glucose level of the blood sample 422 has been determined and saved into memory 150, the blood glucose level 430 can be displayed on the GUI 175 along with the range indicator icon 435 as shown in FIG. 6D. In this exemplary example, the range indicator icon 435 indicates that the blood glucose level 430 of the blood sample 422 is within an acceptable range) and display the reminder to associate the analyte test result with a time (Batman: [0034], [0036]-[0037], [0039], [0042], FIG. 3 the alert time 235, and FIG. 6-8: at the pre-determined time, the output display 125 displays the alert icon 220 along with a post-meal icon 510 as well as an alert time 235 to indicate a post-meal testing time. In one exemplary embodiment, the post-meal icon 510 can be represented by an apple core, but in other embodiments may any other icon by which to indicate a post meal period. In one exemplary embodiment, the alert icon 220 and the post-meal alert time 235 can flash. In another exemplary embodiment, the episodic blood glucose monitoring system 100 may also provide an auditory alert) corresponding to before or after a meal (Batman: [0033]-[0037], [0039], [0045], and FIG. 4-8: FIGS. 5A-D illustrate a typical pre-breakfast testing alert scenario. In FIG. 5A, at the pre-programmed pre-breakfast alert time 235, the output display 125 can display the alert icon 220 along with apple icon 225 as well as the episodic testing icon 210 to indicate a pre-meal testing time. In one exemplary embodiment, the alert can be visual, auditory, or both).

As to claim 58, Guarino and Batman disclose the limitations of claim 54 further comprising the device of claim 54, wherein the device further comprises a clock (Batman: FIG. 2 the alert time 235), and wherein the non-transitory memory further comprises instructions to suggest a position of the meal time indicator based on the time of day indicated by the clock (Batman: [0034], [0036]-[0037], [0039], [0042], FIG. 3 the alert time 235, and FIG. 6-8: at the pre-determined time, the output display 125 displays the alert icon 220 along with a post-meal icon 510 as well as an alert time 235 to indicate a post-meal testing time. In one exemplary embodiment, the post-meal icon 510 can be represented by an apple core, but in other embodiments may any other icon by which to indicate a post meal period. In one exemplary embodiment, the alert icon 220 and the post-meal alert time 235 can flash. In another exemplary embodiment, the episodic blood glucose monitoring system 100 may also provide an auditory alert), when presenting the user with the reminder (Batman: [0033]-[0037], [0039], [0045], and FIG. 4-8: FIGS. 5A-D illustrate a typical pre-breakfast testing alert scenario. In FIG. 5A, at the pre-programmed pre-breakfast alert time 235, the output display 125 can display the alert icon 220 along with apple icon 225 as well as the episodic testing icon 210 to indicate a pre-meal testing time. In one exemplary embodiment, the alert can be visual, auditory, or both).

As to claim 59, Guarino and Batman disclose the limitations of claim 54 further comprising the device of claim 54, wherein the reminder comprises a plurality of symbols comprising the symbol, wherein each symbol corresponds to a different meal, and wherein the meal time indicator is moveable between a pre-meal position and a post-meal position for each meal (Guarino: [0039], [0041]-[0043], [0046], and FIG. 2-3 the iconic markers 108: A pre-meal iconic marker 108a is a plate with a knife and fork on either side of it, which is typically the way a plate, knife, and fork are arranged before a meal. A post-meal iconic marker 108b is a plate with a knife and fork positioned side-by-side on the plate at an angle, a position typically used to denote that one is finished with his meal).

As to claim 60, Guarino and Batman disclose the limitations of claim 54 further comprising the device of claim 54, wherein the user interface comprises a mechanism for selecting or confirming the position of the meal time indicator to associate the analyte test result with a time corresponding to before or after the particular meal (Guarino: [0041]-[0043], [0046], and FIG. 2 the buttons 106a-106b: When the user first presses the button 106a, the pre-meal iconic marker 108a appears on the display 102, as show in FIG. 2c. When the user presses the button 106a again, the pre-meal marker 108a disappears, and the post-meal marker 108b appears on the display 102, as show in FIG. 2d. When the button 106a is pressed a third time, the post-meal marker 108b disappears so that neither marker 108a, 108b is displayed on the display 102, and the display appears the way it initially looked after the reading was taken, as shown in FIG. 2b. Pressing the button 106a again repeats the cycle. When the proper marker is displayed, the user may select it by, for example, pressing another button 106b or letting the meter time out. The user may also choose not to mark the reading with either iconic marker 108a, 108b by pressing the button 106b while neither marker is displayed or letting the meter time out and Batman: [0027], [0029]-[0030], [0047]-[0049], FIG. 3 and FIG. 6: At a pre-determined time after the programmed pre-meal time alert, the user can be prompted to test a post-meal glucose level. In one exemplary embodiment, the pre-determined time can be a time selected from the range of about 90 to about 200 minutes, and in another embodiment may be set to 120 minutes. One possible post-meal alert scenario is illustrated in FIGS. 6A-F).

As to claim 61, Guarino and Batman disclose the limitations of claim 60 further comprising the device of claim 60, wherein the mechanism comprises at least one of: a button, a joystick, a touchpad, a touch screen, a trackball, or combinations thereof (Guarino: [0041]-[0043], [0046], and FIG. 2 the buttons 106a-106b: When the user first presses the button 106a, the pre-meal iconic marker 108a appears on the display 102, as show in FIG. 2c. When the user presses the button 106a again, the pre-meal marker 108a disappears, and the post-meal marker 108b appears on the display 102, as show in FIG. 2d. When the button 106a is pressed a third time, the post-meal marker 108b disappears so that neither marker 108a, 108b is displayed on the display 102, and the display appears the way it initially looked after the reading was taken, as shown in FIG. 2b. Pressing the button 106a again repeats the cycle. When the proper marker is displayed, the user may select it by, for example, pressing another button 106b or letting the meter time out. The user may also choose not to mark the reading with either iconic marker 108a, 108b by pressing the button 106b while neither marker is displayed or letting the meter time out).

As to claim 62, Guarino and Batman discloses all the method steps limitations as claimed that mirrors the method steps in claim 45; thus, claim 54 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 45, and the details are as followings:
a method comprising:
displaying an icon on a user interface of a device (Guarino: Abstract, [0039], and FIG. 2 the display 102 and the iconic markers 108a-108b: The display 102 includes iconic markers 108 so that the user is able to mark whether a particular glucose reading was taken pre-event or post-event. In this embodiment, plate iconic markers 108 are used to mark whether the glucose reading was taken pre-meal or post-meal. A pre-meal iconic marker 108a is a plate with a knife and fork on either side of it, which is typically the way a plate, knife, and fork are arranged before a meal. A post-meal iconic marker 108b is a plate with a knife and fork positioned side-by-side on the plate at an angle, a position typically used to denote that one is finished with his meal and Batman: [0008]-[0011], [0033]-[0039], [0042]-[0043], and FIG. 3-8: alerting the user to test pre-meal blood glucose based on the inputted testing protocol by displaying a pre-meal alert icon on the GUI; inserting a blood glucose test strip containing a blood sample from a patient into the episodic blood glucose monitoring system; measuring a blood glucose level of the blood sample; displaying the blood glucose level measurement along with a blood glucose range indicator icon on the GUI; automatically saving the blood glucose level measurement into the memory; alerting the user to test post-meal blood glucose based on the inputted testing protocol by displaying a post-meal alert icon on the GUI after an elapse of a predetermined time after the pre-meal blood glucose measurement is saved), wherein the icon comprises a symbol corresponding to a particular meal and a meal time indicator moveable between a pre-meal position and a post-meal position for the particular meal (Guarino: [0041]-[0043], [0046], and FIG. 2 the buttons 106a-106b: When the user first presses the button 106a, the pre-meal iconic marker 108a appears on the display 102, as show in FIG. 2c. When the user presses the button 106a again, the pre-meal marker 108a disappears, and the post-meal marker 108b appears on the display 102, as show in FIG. 2d. When the button 106a is pressed a third time, the post-meal marker 108b disappears so that neither marker 108a, 108b is displayed on the display 102, and the display appears the way it initially looked after the reading was taken, as shown in FIG. 2b. Pressing the button 106a again repeats the cycle. When the proper marker is displayed, the user may select it by, for example, pressing another button 106b or letting the meter time out. The user may also choose not to mark the reading with either iconic marker 108a, 108b by pressing the button 106b while neither marker is displayed or letting the meter time out and Batman: [0027], [0029]-[0030], [0047]-[0049], FIG. 3 and FIG. 6: At a pre-determined time after the programmed pre-meal time alert, the user can be prompted to test a post-meal glucose level. In one exemplary embodiment, the pre-determined time can be a time selected from the range of about 90 to about 200 minutes, and in another embodiment may be set to 120 minutes. One possible post-meal alert scenario is illustrated in FIGS. 6A-F); and
storing an analyte test result and meal time information associating the analyte test result with a time before or after the particular meal (Batman: Abstract, [0031], [0033]-[0037], [0039], [0045], FIG. 2, and FIG. 4-8: The system can comprise the GUI, an output display for displaying the GUI, user interfaces, a memory and a processor. An episodic blood glucose testing protocol can be programmed into the processor using the user interfaces and automatically saved into memory. A user can be alerted to test blood glucose levels based on the inputted testing protocol by the display of an alert icon on the GUI. Blood glucose level results can be received, displayed on the GUI along with a range icon and automatically saved into memory. Statistics of the saved blood glucose results can be calculated by the processor and saved into memory. The statistics can be retrieved for display on the GUI when prompted by the user), wherein the time is based on a position of the meal time indicator (Batman: [0034], [0036]-[0037], [0039], [0042], FIG. 3 the alert time 235, and FIG. 6-8: at the pre-determined time, the output display 125 displays the alert icon 220 along with a post-meal icon 510 as well as an alert time 235 to indicate a post-meal testing time. In one exemplary embodiment, the post-meal icon 510 can be represented by an apple core, but in other embodiments may any other icon by which to indicate a post meal period. In one exemplary embodiment, the alert icon 220 and the post-meal alert time 235 can flash. In another exemplary embodiment, the episodic blood glucose monitoring system 100 may also provide an auditory alert).

As to claim 63, Guarino and Batman disclose the limitations of claim 62 further comprising the method of claim 62, wherein the icon comprises a plurality of symbols comprising the symbol, wherein each symbol corresponds to a different meal, and wherein the meal time indicator is moveable between a pre-meal position and a post-meal position for each meal (Guarino: [0039], [0041]-[0043], [0046], and FIG. 2-3 the iconic markers 108: A pre-meal iconic marker 108a is a plate with a knife and fork on either side of it, which is typically the way a plate, knife, and fork are arranged before a meal. A post-meal iconic marker 108b is a plate with a knife and fork positioned side-by-side on the plate at an angle, a position typically used to denote that one is finished with his meal).

As to claim 64, Guarino and Batman disclose the limitations of claim 62 further comprising the method of claim 62, further comprising receiving user input regarding the position of the meal time indicator, thereby associating the analyte test result with a time corresponding to before or after the particular meal (Guarino: [0041]-[0043], [0046], and FIG. 2 the buttons 106a-106b: When the user first presses the button 106a, the pre-meal iconic marker 108a appears on the display 102, as show in FIG. 2c. When the user presses the button 106a again, the pre-meal marker 108a disappears, and the post-meal marker 108b appears on the display 102, as show in FIG. 2d. When the button 106a is pressed a third time, the post-meal marker 108b disappears so that neither marker 108a, 108b is displayed on the display 102, and the display appears the way it initially looked after the reading was taken, as shown in FIG. 2b. Pressing the button 106a again repeats the cycle. When the proper marker is displayed, the user may select it by, for example, pressing another button 106b or letting the meter time out. The user may also choose not to mark the reading with either iconic marker 108a, 108b by pressing the button 106b while neither marker is displayed or letting the meter time out and Batman: [0027], [0029]-[0030], [0047]-[0049], FIG. 3 and FIG. 6: At a pre-determined time after the programmed pre-meal time alert, the user can be prompted to test a post-meal glucose level. In one exemplary embodiment, the pre-determined time can be a time selected from the range of about 90 to about 200 minutes, and in another embodiment may be set to 120 minutes. One possible post-meal alert scenario is illustrated in FIGS. 6A-F).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Guarino et al. (Guarino – US 2008/0268485 A1) in view of Batman et al. (Batman – US 2010/0331650) and further in view of List et al. (List – US 2010/0256525 A1).

As to claim 53, Guarino and Batman disclose the limitations of claim 45 except for the claimed limitations of the method of claim 45, further comprising piercing skin of the user thereby creating a wound, receiving a sample of body fluid from the wound, and transporting the sample of body fluid to an analysis site within the device.
However, it has been known in the art of obtaining fluid sample to implement the method steps of piercing skin of the user thereby creating a wound, receiving a sample of body fluid from the wound, and transporting the sample of body fluid to an analysis site within the device, as suggested List, which discloses the method steps of piercing skin of the user thereby creating a wound, receiving a sample of body fluid from the wound, and transporting the sample of body fluid to an analysis site within the device (List: Abstract, [0039]-[0040], [0055], [0069], [0082]-[0087], and FIG. 1: A lancing device or analysis device can have a standard operating mode (normal operating mode) as well as an additional special state (manual mode) in which the test element can be extended, far out of the analysis device in order that after it has been found that the obtained body fluid sample from a previous puncture process is too small, an attempt can be made to obtain an additional amount of body fluid sample by kneading the puncture site and to bring this additional quantity of body fluid sample into contact with the test element by a manual movement of the lancing device. Hence, the lancing device can comprise an automatic operating mode in which the first step can be a lancing movement with a lancing element to generate a puncture wound at a sampling site for obtaining a body fluid sample. After the lancing movement, the control device can check whether the amount of body fluid sample obtained is sufficient to carry out the analysis with a test element. If according to the result of the check carried out by the control device the amount of body fluid sample obtained in the previous lancing movement is not sufficient to carry out the analysis, the lancing device can have a manual operating mode in which at least one of the analytical consumables can be moved by the drive into the contact position either automatically or by a trigger command of the user. Once in the contact position, the analytical consumable can remain in a position near the body part contact opening during a deployment period in which the analytical consumable can be brought into contact with the body fluid sample by a user by manual positioning the lancing device to manually take up a body fluid sample obtained by manually milking the sampling site in the region of the puncture wound).
Therefore, in view of teachings by Guarino, Batman, and List, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the meter of Guarino and Batman, to include the method steps of piercing skin of the user thereby creating a wound, receiving a sample of body fluid from the wound, and transporting the sample of body fluid to an analysis site within the device,  as suggested by List. The motivation for this is to implement a known alternative method for obtaining body fluid of a user.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Cardosi et al., US 2011/0162978 A1, discloses systems and methods for determining a substantially hematocrit independent analyte concentration.
Ray et al., US 20090240127 A1, discloses method of determining pre or post meal time slots or intervals in diabetes management.
Power et al., US 2009/0156923 A1, discloses meter having post-meal test-time alarm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684